Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,999,766. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully within the scope of the claims of ’766, and are thus deemed to be an obvious variation.

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 refers to “the periodic resource usage message,” where such is not previously recited in claims 1 or 6, and thus lacks antecedent basis.  It is noted that claim 5 recites, where it appears that Applicant may have intended for claim 6 to depend from claim 5, though claim 6, for purposes of prosecution, is still treated as depending from claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 10, 12-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0141593 (Wei) in view of US 2019/0028329 (Kanakarajan).
With regard to claim 1, Wei discloses a first network device in a first multi-access edge computing (MEC) cluster (Wei: Figure 3 and Paragraph [0050].  Lacking detail of what constitutes an MEC cluster, the MEC entities of Wei are considered to be within the scope of such clusters, where the combination of elements at the nodes (e.g. Figure 1 shows each as having a radio antenna and a computer system) would be a cluster.).), comprising:

store threshold values indicating overload conditions for resource usage by the multiple MEC clusters (Wei: Figure 12 and Paragraphs [0054] and [0123].  The computational loading (resource usage) is compared to thresholds (stored overload conditions).);
determine when a resource usage reaches one of the threshold values (Wei: Figure 12 and Paragraphs [0122]-[0123].  The computation loading (resource usage) is determined to compare with the thresholds.);
identify, from a second network device in a second MEC cluster of the multiple MEC clusters, available resources in the second MEC cluster (Wei: Paragraphs [0054] and [0082].  Another node is identified to migrate the computation loading to, which identifies that another node as an available resource.); and
redirect, based on the identifying, at least some of the resource usage from the first MEC cluster to the second MEC cluster (Wei: Paragraphs [0054] and [0122]-[0123] and Figure 12.  The loading is migrated to the other node, which serves to redirect the resource usage.).
Wei fails to disclose, but Kanakarajan teaches store priority workload rules for resource usage by multiple MEC cluster, wherein the priority workload rules designate priority levels for different types of traffic and threshold values for each of the designated priority levels (Kanakarajan: Paragraph [0083].  Migration of traffic flows can be selected based on the priority of an application that caused the traffic flow, which would be a priority workload rule, where Kanakarajan also allows the utilization of the PoP to be a consideration in such traffic migration.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize priority workload rules to ensure that the high priority workflows are not negatively impacted by traffic migrations, while lower priority workflows, which would allow for more service degradation, would be selected for such migrations to a possibly less ideal destination.

With regard to claim 3, Wei teaches monitor current resource usage (Wei: Figure 12 and Paragraphs [0054] and [0122]-[0123]).  Wei fails to teach, but Official Notice is taken that it would have been well-known in the art to predict future resource usage (More specifically, when monitoring information, such as usage information, it was well-known in the art to use techniques to predict future expected measurements, such as trend analysis.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to predict future resource usage to allow migration decisions to be made in anticipation of thresholds being met, thus ensuring that the level of service is maintained, where the alternative, is to wait for the thresholds to be met, which could already present issues for the service level, and then migrate, where such migration process would be occurring during an overload condition, reducing service levels during the decision process and migration process, as opposed to initiating such migration early, which would only incur service level costs during the migration, itself.

With regard to claim 4, Wei fails to teach, but Official Notice is taken that it would have been well-known in the art at the time of filing to apply artificial intelligence algorithms to predict local future workloads for the first MEC cluster (more specifically, the term “artificial intelligence” is a broad term that can cover extremely sophisticated learning algorithms as well as more simple machine driven decision making processes, where using either type of decision making process would allow the system to automatically make decisions without human intervention.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to apply artificial intelligence algorithms to predict local future workloads to allow the system to automatically and without human intervention make decisions concerning the migration of workloads before the local load becomes an issue.

With regard to claims 10, 12-13, 18, and 20, the instant claims are similar to claims 1 and 3-4, and are thus rejected for similar reasons.

With regard to claim 19, Wei teaches allocate workload from the first MEC cluster to the second MEC cluster (Wei: Figure 12 and Paragraphs [0054] and [0122]-[0123]).  Wei fails to teach, but Official Notice is taken that it would have been well-known in the art to detect, in the first MEC cluster, and abnormal condition; and automatically collect, in response to the detection, additional data related to the abnormal condition for a period of time (more specifically, when a node detects some abnormal event, the automatic logging of additional information for troubleshooting purposes was well-known in the art.  It is noted that such abnormal condition and collection does not need to have any relation to the allocate step of the instant claim.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to, responsive to detecting an abnormal condition, collect additional information for a period of time to assist in the analysis of such abnormal condition, such as determining if a system fault has occurred that requires some additional actions (whether through an automated system or by an administrator), determining whether an attack has occurred, or determining if such abnormal condition is actually not abnormal (e.g. increased load is simply increased load and not some sort of DoS attack), where such additional information would be valuable in the further analysis of an abnormal condition.

Claim Rejections - 35 USC § 103
Claims 2, 5-7, 11, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Kanakarajan, and further in view of US 2012/0324445 (Dow).
With regard to claim 2, Wei fails to teach, but Dow teaches that the one or more processors are further configured to execute the instructions to: register with the second network device for 

With regard to claim 5, Wei fails to teach, but Dow teaches wherein, when identifying the available resources, the one or more processors are further configured to execute the instructions to: receive a resource usage message from the second network device (Dow: Figure 6.  Broadcast messages are provided to provide current resource usage information.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to share usage level information with each other to allow intelligent decision making for migration targets, such that a node does not migrate workload to another node that has less availability than the source node.
Wei in view of Dow do not appear to teach explicitly, but Official Notice is taken that it would have been well-known in the art to have the message be periodic (more specifically, Dow provides the 

With regard to claim 6, Wei fails to teach, but Dow teaches that the periodic resource usage message indicates one or more of a minimum available bandwidth, a maximum latency value, or a length of available time for resources at the second MEC cluster (Dow: Paragraph [0024].  Bandwidth capability can be measured, which, as a singular measure of available bandwidth, would be the minimum and maximum available bandwidth.  Further, Dow can provide information on periods of time (Dow: Paragraph [0067]), which would serve to indicate the full range of bandwidth over such period, including a minimum and a maximum bandwidth for the period of time.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have period messages (for the reasons provided in claim 5) that indicate at least a minimum bandwidth to allow such information to be included in the decision making process of a target for migration, such that bandwidth requirements would be met by a selected target.

With regard to claim 7, Wei fails to teach, but Dow teaches verify the second MEC cluster’s ability to meet quality of service (QoS) requirements for an application instance (Dow: Paragraph [0049].  Service level management (which provide for QoS requirements) can be utilized, which in combination with the remaining disclosure of Dow, would ensure that such service levels can be met.).  Accordingly, it would have been obvious to verify the second MEC cluster’s ability to meet QoS requirements to ensure that any obligations, whether through a service level agreement, as in Dow, or an otherwise targeted QoS would be met, such as by using some indication of usage levels of a migration target to verify that such meets the requirements for the workloads to be migrated, thus ensuring that any migration can meet any explicit or implicit QoS requirements.

With regard to claims 11 and 15-16, the instant claims are similar to claims 2 and 6-7, and are rejected for similar reasons.

With regard to claim 14, Wei fails to teach, but Dow teaches receiving, from the second network device, a resource usage message (Dow: Figure 6).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have the devices register with each other in some fashion and share availability or usage level information with each other to allow intelligent decision making for migration targets, such that a node does not migrate workload to another node that has less availability than the source node.
Wei fails to disclose, but Official Notice is taken that it would have been well-known in the art at the time of filing to send, to the second network device, a request for resource availability; and receive the resource usage message responsive to the request for resource availability (more specifically, when information is to be shared, such as the resource usage information of Dow, it was well-known in the art .

Claim Rejections - 35 USC § 103
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Kanakarajan, and further in view of US 2014/0208315 (Abali).
With regard to claim 17, Wei fails to disclose, but Abali teaches identifying a lowest latency between the second MEC cluster and an end device requesting MEC resources (Abali: Paragraph [0019].  Latency can be a consideration in migration targets.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to identify a lowest latency to ensure that requirements of a user are best met, such as real time applications (e.g. remote desktop/application streaming), where such applications would be very prone to higher latency, where the lowest latency for a connection would be the best connection for a user.

Claim Rejections - 35 USC § 103
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Kanakarajan and Dow, and further in view of Abali.
With regard to claim 8, Wei fails to disclose, but Abali teaches identifying a lowest latency between the second MEC cluster and an end device requesting MEC resources (Abali: Paragraph [0019].  Latency can be a consideration in migration targets.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to identify a lowest latency to ensure that requirements of a user are best met, such as real time applications (e.g. remote desktop/application streaming), where such applications would be very prone to higher latency, where the lowest latency for a connection would be the best connection for a user.

With regard to claim 9, Wei fails to disclose, but Abali teaches compare latency times to the second MEC cluster (Abali: Paragraph [0019].  Latency can be a consideration in migration targets.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to identify a lowest latency to ensure that requirements of a user are best met, such as real time applications (e.g. remote desktop/application streaming), where such applications would be very prone to higher latency, where the lowest latency for a connection would be the best connection for a user.
Wei fails to teach, but Official Notice is taken that it would have been well-known in the art at the time of filing to compare the latency times among other latency times for multiple other MEC clusters (more specifically, when making migration decisions, comparing information on different candidate targets to identify an optimal target was well-known in the art, where latency could be a sole factor or could be combined with other factors to make a final decision.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to consider latencies of other migration targets to ensure that the best target is selected, such as a target with a lowest latency or a target with a most acceptable latency in combination with other factors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144.  The examiner can normally be reached on Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444